Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	The Amendment filed on 02/22/2022 has been entered. Claims 1-5, 12-13, 16, and 20 have been amended. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	The amended claims 1 and 20 recite the limitation “the photosensor is configured to detect the diffracted light beam, thereby detecting fingerprint information”, respectively. In optics, light diffraction from a small aperture results in a diffraction pattern with a bright central band surrounded by concentric circular bands of rapidly decreasing intensity, such a diffraction pattern is known as Airy pattern (e.g., See Fig. 8 of cited reference Jones). Therefore, when the image sensor in the claimed invention is used for fingerprint imaging, it generated a convoluted image including both a fingerprint image and a light diffraction pattern. In other words, in the presence of the diffraction, the obtained fingerprint image is distorted and significantly degraded. However, the specification fails to disclose a corresponding structure or an image processing method to retrieve the fingerprint image from the convoluted image. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  Claims 2-19 are rejected as being dependent upon rejected base claims.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The amended claims 1 and 20 recite the limitation “the photosensor is configured to detect the diffracted light beam, thereby detecting fingerprint information”, respectively.  .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

Regarding claim 1, Jones (e.g., Figs. 1-12) discloses an integrated photo-sensing detection display substrate, comprising: 
a base substrate (e.g., Fig. 7; TFT substrate 712); 
a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on the base substrate (TFT substrate 712) and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Figs. 7 and 10-11); 
an addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (TFT substrate 712) away from the plurality of light emitting elements (light emitting elements 713), and comprising a plurality of individually addressable diffraction regions (e.g., Figs. 7 and 10-11; grating layer 1102 comprising a plurality of diffraction regions); and 
a photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the addressable diffraction grating layer (diffraction grating layer 1102) away from the base substrate (TFT substrate 712) and configured to detect light transmitted from one or more of the plurality of individually addressable diffraction regions (diffraction regions of diffraction grating layer 1102), thereby detecting fingerprint information (e.g., Figs. 10-11; fingerprint detection), and 
(e.g., Fig. 7; OLED subpixels 713, each subpixel has a corresponding aperture); 
wherein the integrated photo-sensing detection display substrate has a subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713) and an inter-subpixel region (e.g., Figs. 7 and 9; inter-subpixel region between adjacent OLED subpixel regions); 
the integrated photo-sensing detection display substrate further comprises a light shielding layer (e.g., Fig. 7; light shielding layer 701a) between the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) and the base substrate (e.g., Fig. 7; TFT substrate 712) configured to block at least a portion of diffusedly reflected light from passing through (e.g., Figs. 7; light shielding), the light shielding layer having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal-enriched light beam (e.g., Fig. 7; light shielding layer 701a includes a light path aperture corresponding to inter-subpixel region between adjacent OLED subpixels 713 to pass through reflected light); 
the addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) is configured to diffract the signal- enriched light beam thereby forming a diffracted light beam (e.g., Figs. 7-8 and 10-11; diffracted light beam); 
the photosensor (e.g., Figs. 7-8 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) is configured to detect the diffracted light beam (e.g., Figs. 7-8 and 10-11; detection of diffracted light), (e.g., Figs. 7-8 and 10-11; fingerprint detection based on diffracted light).

Jones does not disclose the structure relationship of the pixel definition layer, the inter-subpixel aperture, and the inter-subpixel region as claimed. However, Bok (e.g., Figs. 1-4; Fig. 4B is reproduced below for reference) discloses an integrated photo-sensing detection display substrate similar to that disclosed by Jones, comprising: 

    PNG
    media_image1.png
    605
    1294
    media_image1.png
    Greyscale

a plurality of light emitting elements (e.g., organic light emitting elements (OLEDs) ELs) configured to emit light and a photosensor (optical finger sensor FPS) detecting fingerprint information;
a subpixel region (e.g., OLED subpixels) and an inter-subpixel region (e.g., inter-subpixel region between adjacent OLED subpixels),
a pixel definition layer (pixel definition layer PDL) defining a plurality of subpixel apertures (e.g., Figs. 4A and 4B; each OLED subpixel has a corresponding subpixel aperture); 
(e.g., Fig. 4B; inter-subpixel aperture A corresponding to inter-subpixel region between adjacent OLED subpixels) and extending through the pixel definition layer (pixel definition layer PDL), allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A) and the light path aperture (e.g., Fig. 4B; light path aperture B), the pixel definition layer (pixel definition layer PDL) being absent in the inter- subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bok to the display device of Jones. The combination/motivation would be to provide an OLED display device integrated with an optical fingerprint sensor. Jones does not disclose light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable. However, Kekas (e.g., Figs. 8-17) discloses an addressable diffraction grating layer comprising a plurality of individually addressable diffraction regions (e.g., Figs. 19 and 15-17; addressable diffraction grating; [0065] and [0074]-[0075]), light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable (e.g., Figs. 19 and 15-17; addressable diffraction grating, light diffraction, and independently control; [0065] and [0074]-[0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones in view of Bok. The combination/motivation would 

Regarding claim 2, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses wherein the photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) has an area smaller than an area of the integrated photo-sensing detection display substrate (TFT substrate); and the addressable diffraction grating layer (diffraction grating layer 1002) is configured to form light beams transmitting toward the photosensor (optical sensor 1131) respectively depending on a light exiting position on the addressable diffraction grating layer relative to the photosensor (e.g., Figs. 10-11). Kekas (e.g., Figs. 9-17) discloses an addressable diffraction grating layer (e.g., Fig. 19; PDLC diffraction grating) is configured to form collimated light beams respectively at different exit angles depending on a light exiting position on the addressable diffraction grating layer (e.g., Fig. 19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones in view of Bok. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

Regarding claim 3, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 2, Jones (e.g., Figs. 1-12) (e.g., Fig. 11; grating layer 1102 comprising a plurality of diffraction regions); the first individually addressable diffraction region is configured to diffract light transmitted to the first individually addressable diffraction region to exit the first individually addressable diffraction region at a first exit angle toward the photosensor (e.g., Fig. 11; optical sensor 1131); the second individually addressable diffraction region is configured to diffract light transmitted to the second individually addressable diffraction region to exit the second individually addressable diffraction region at a second exit angle toward the photosensor (e.g., Fig. 11; optical sensor 1131). Kekas (e.g., Figs. 9-17) discloses wherein the plurality of individually addressable diffraction regions comprises a first individually addressable diffraction region and a second individually addressable diffraction region (e.g., Fig. 19); the first individually addressable diffraction region is configured to diffract light transmitted to the first individually addressable diffraction region to exit the first individually addressable diffraction region at a first exit angle (e.g., Fig. 19), the second individually addressable diffraction region is configured to diffract light transmitted to the second individually addressable diffraction region to exit the second individually addressable diffraction region at a second exit angle (e.g., Fig. 19); and the second exit angle and the first exit angle are different from each other (e.g., Fig. 19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones in view of Bok for the same reason above.

(e.g., Figs. 1-12) discloses wherein the light shielding layer (e.g., Fig. 7; light shielding layer 701a) has an area greater than an area of the subpixel region (e.g., Fig. 7; OLED subpixels 713); and an orthographic projection of the light shielding layer (e.g., Fig. 7; light shielding layer 701a) on the base substrate (e.g., Fig. 7; TFT substrate 712) covers an orthographic projection of the subpixel region (e.g., Fig. 7; OLED subpixels 713) on the base substrate (e.g., Fig. 7; TFT substrate 712).

Regarding claim 13, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 12, Bok (e.g., Figs. 1-4; Fig. 4B is reproduced on page 7 for reference) discloses wherein the inter-subpixel aperture (Fig. 4B; inter-subpixel aperture A) is larger than the light path aperture (Fig. 4B; light path aperture B); and the combination of Jones and Bok further discloses an orthographic projection of the light shielding layer (light shielding layer 701a) on the base substrate (substrate 712) covers an orthographic projection of the pixel definition layer (pixel definition layer of OLED subpixels) on the base substrate (substrate 712). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bok to the display device of Jones for the same reason above.

Regarding claim 15, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, Kekas (e.g., Figs. 9-17, 19, and 21) discloses wherein the addressable diffraction grating layer is a liquid crystal diffraction grating layer (e.g., Figs. 19 and 21; LC diffraction grating layer; [0063]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Kim for the same reason above.

Regarding claim 17, Jones in view of Bok and further in view of Kekas discloses an integrated photo-sensing detection display apparatus, comprising: the integrated photo-sensing detection display substrate of claim 1, Jones (e.g., Figs. 1-12) discloses a counter substrate (e.g., Fig. 7; top substrate 741) facing the integrated photo-sensing detection display substrate (e.g., Fig. 7; photo-sensing detection display substrate); wherein the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) are configured to emit light toward the counter substrate (e.g., Fig. 7; top substrate 741), a portion of the light being totally reflected by a surface of the counter substrate (e.g., Fig. 7; top substrate 741) facing away the integrated photo-sensing detection display substrate (e.g., Fig. 7; photo-sensing detection display substrate) thereby forming the totally reflected light (e.g., Fig. 7). Jones discloses a diffraction grating layer comprising a plurality of diffraction regions, but does not disclose a grating layer driver circuit configured to independently control light diffraction respectively in the plurality of individually addressable diffraction regions. However,  Kekas (e.g., Figs. 9-17, 19, and 21) discloses a grating layer driver circuit configured to independently control light diffraction respectively in the plurality of individually addressable diffraction regions (e.g., Figs. 19 and 15-17; addressable diffraction grating, light diffraction, and independently control; [0065] and [0074]-[0075]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

8.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and Kekas (US 20080218862 A1) and further in view of Lee-Bouhours (US 20170235153 A1).
Regarding claim 4, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose wherein the first individually addressable diffraction region has a first grating pitch, the second individually addressable diffraction region has a second grating pitch, the first grating pitch is different from the second grating pitch. However, Lee-Bouhours (e.g., Figs. 4-10, 12-13, and 19-21) discloses a diffraction grating layer, wherein the first individually addressable diffraction region has a first grating pitch (e.g., Figs. 4-10, 12-13, and 19-21), the second individually addressable diffraction region has a second grating pitch (e.g., Figs. 4-10, 12-13, and 19-21), the first grating pitch is different from the second grating pitch (e.g., Figs. 4-10, 12-13, and 19-21; diffraction regions with different grating pitches or periods). 

Regarding claim 12, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose (e.g., Figs. 4-10, 12-13, and 19-21) discloses a diffraction grating layer, wherein the first individually addressable diffraction region has a first refractive index (e.g., Figs. 11-12 and 16), the second individually addressable diffraction region has a second refractive index (e.g., Figs. 11-12 and 16), the first refractive index is different from the second refractive index (e.g., Figs. 11-12 and 16; diffraction regions with different refractive index). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee-Bouhours to the diffraction grating of the optical sensor of Jones in view of Bok and Kekas. The combination/motivation would be to provide a grating device to control light direction of diffracted light beam for an optical fingerprint sensor.

9.	Claims 6-11 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and Kekas (US 20080218862 A1) and further in view of Kim (US 20160020422 A1).
Regarding claim 6, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 5, Jones (e.g., Figs. 1-12) discloses a plurality of thin film transistors (e.g., Figs. 7 and 9; TFTs) configured to drive light emission of the plurality of light emitting elements (e.g., Figs. 7 and 9; OLEDs 713); a respective one of the plurality of thin film transistors comprises a drain electrode (a TFT has a drain electrode), but does not disclose the light shield layer comprises a plurality (Figs. 2-10) discloses a display substrate similar to that disclosed by Jones, comprising a plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) configured to drive light emission of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030); a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120) comprises a drain electrode (e.g., Figs. 9-10; electrode 123 or 124; [0076]); the light shield layer comprises a plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060; [0127] and [0136]) spaced apart from each other; and a respective one of the plurality of light shielding blocks (e.g., Figs. 9-10; light shielding layer 960 or 1060) is electrically connected to the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) of a respective one of the plurality of thin film transistors (e.g., Figs. 9-10; TFTs 120). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok and Kekas. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor integrated with an OLED display device.

Regarding claim 7, Jones in view of and Bok and Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 6, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a first insulating layer (e.g., Figs. 9-10; insulating layer 115) between the drain electrode (e.g., Figs. 9-10; electrode 123 or 124) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the 

Regarding claim 8, Jones in view of Bok and Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 7, Kim (e.g., Figs. 2-10) discloses wherein a respective one of the plurality of light emitting elements (e.g., Figs. 9-10; OLEDs 930 or 1030) comprises a first electrode (e.g., Figs. 9-10; electrode 931 or 1031) electrically connected to the light shielding layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok and Kekas for the same reason above.

Regarding claim 9, Jones in view of Bok and Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 8, Kim (e.g., Figs. 2-10) discloses the display substrate further comprising a second insulating layer (e.g., Figs. 9-10; insulating layer 917) between the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) and the light shield layer (e.g., Figs. 9-10; light shielding layer 960 or 1060). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok and Kekas for the same reason above.

Regarding claim 10, Jones in view of Bok and Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 9, Kim (e.g., Figs. 2-10) discloses wherein the second insulating layer (e.g., Figs. 9-10; insulating layer 917) extends into the light path aperture (e.g., Figs. 9-10; light shielding layer 960 or 1060 has a light path aperture between adjacent OLED subpixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok and Kekas for the same reason above.

Regarding claim 11, Jones in view of Bok and Kekas and further in view of Kim discloses the integrated photo-sensing detection display substrate of claim 8, Kim (e.g., Figs. 2-10) discloses wherein the first electrode (e.g., Figs. 9-10; electrode 931 or 1031) is made of a substantially transparent conductive material ([0130] and [0139]; e.g., ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the optical sensor of the display device of Jones in view of Bok and Kekas for the same reason above.

10.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and Kekas (US 20080218862 A1) and further in view of Chen (US 20180321500 A1).
Regarding claim 14, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose (e.g., Figs. 4-7) discloses the addressable diffraction grating layer is a nano-diffraction grating layer (e.g., Figs. 4-7; nanometer diffraction grating 2000; [0049] and [0051]-[0052]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the diffraction grating of the optical sensor of Jones in view of Bok and Kekas. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

11.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and Kekas (US 20080218862 A1) and further in view of Chao (US 20200160026 A1).
Regarding claim 16, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display substrate of claim 1, but does not disclose the light collimating film as claimed. However, Chao (Figs. 1-6) discloses an optical fingerprint sensor, comprising a light collimating film (micro-lens film 122) at a side of the addressable diffraction grating layer (diffraction grating layer 124; [0025]) away from the photosensor (photosensing unit 104). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chao to the optical sensor of Jones, the combination of Chao and Jones results in an arrangement, wherein the light collimating film (micro-lens film 122) on a side of the base substrate away from the light shielding layer (e.g., Fig. 7; light shielding layer 

12.	Claims 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Jones (US 20170220844 A1) in view of Bok (US 20180089485 A1) and Kekas (US 20080218862 A1) and further in view of Ding (CN106980850 A; using US 20190272408 A1 as a corresponding English translation).
Regarding claim 18, Jones in view of Bok and further in view of Kekas discloses the integrated photo-sensing detection display apparatus of claim 17, Kekas (e.g., Figs. 8-17) discloses wherein the grating layer driver circuit is configured to selectively switch on at least a first individually addressable diffraction region and selectively switch off at least a second individually addressable diffraction region (e.g., Figs. 19 and 15-17). The examiner further cites Ding as a reference. Ding (e.g., Figs. 3-13) discloses an integrated photo-sensing detection display apparatus, wherein the grating layer driver circuit (control circuit 80) is configured to selectively switch on at least a first individually addressable diffraction region to diffract a portion of the totally reflected light to the photosensor, and selectively switch off at least a second individually addressable diffraction region so that substantially no light transmitted through the second individually addressable diffraction region ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones 

Regarding claim 19, Jones in view of Bok and Kekas and further in view of Ding discloses the integrated photo-sensing detection display apparatus of claim 18, Ding (e.g., Figs. 3-13) discloses the display apparatus further comprising a touch sensing driver circuit configured to detect a touch position in the integrated photo-sensing detection display apparatus ([0079]-[0084] and [0100]-[0104]; touch detection); and wherein the grating layer driver circuit is configured to select the first individually addressable diffraction region and the second individually addressable diffraction region based on the touch position ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones in view of Kekas and Bok. The combination/motivation would be to provide a touch display device integrated with an optical fingerprint sensor that is capable of controlling light collection for fingerprint detection and saving power for display device.

Regarding claim 20, Jones (e.g., Figs. 1-12) discloses a method of driving photo-sensing detection in an integrated photo-sensing detection display substrate comprising 
(e.g., Fig. 7; TFT substrate 712); 
a plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) on the base substrate (e.g., Fig. 7; TFT substrate 712) and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light (e.g., Figs. 7 and 10-11); 
an addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) on a side of the base substrate (e.g., Fig. 7; TFT substrate 712) away from the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713), and comprising a plurality of individually addressable diffraction regions (e.g., Figs. 7 and 10-11; grating layer 1102 comprising a plurality of diffraction regions); and 
a photosensor (e.g., Figs. 7 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) on a side of the addressable diffraction grating layer (diffraction grating layer 1102) away from the base substrate (TFT substrate 712) and configured to detect light transmitted from one or more of the plurality of individually addressable diffraction regions (diffraction regions of diffraction grating layer 1102), thereby detecting fingerprint information (e.g., Figs. 10-11; fingerprint detection), and
a plurality of subpixel apertures (e.g., Fig. 7; OLED subpixels 713, each subpixel has a corresponding aperture); 
wherein the integrated photo-sensing detection display substrate has a subpixel region (e.g., Figs. 7 and 9; subpixel region including OLED subpixels 713) and an (e.g., Figs. 7 and 9; inter-subpixel region between adjacent OLED subpixel regions); 
the integrated photo-sensing detection display substrate further comprises a light shielding layer (e.g., Fig. 7; light shielding layer 701a) between the plurality of light emitting elements (e.g., Fig. 7; light emitting elements 713) and the base substrate (e.g., Fig. 7; TFT substrate 712) configured to block at least a portion of diffusedly reflected light from passing through (e.g., Figs. 7; light shielding), the light shielding layer having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal-enriched light beam (e.g., Fig. 7; light shielding layer 701a includes a light path aperture corresponding to inter-subpixel region between adjacent OLED subpixels 713 to pass through reflected light); 
the addressable diffraction grating layer (e.g., Figs. 7 and 10-11; grating layer 1102 shown in Fig. 11, corresponding to the grating layer 701b shown in Fig. 7; [0079] and [0083]) is configured to diffract the signal- enriched light beam thereby forming a diffracted light beam (e.g., Figs. 7-8 and 10-11; diffracted light beam); 
the photosensor (e.g., Figs. 7-8 and 10-11; optical sensor 1131 shown in Fig. 11, corresponding to the optical sensor 731 shown in Fig. 7) is configured to detect the diffracted light beam (e.g., Figs. 7-8 and 10-11; detection of diffracted light), thereby detecting fingerprint information (e.g., Figs. 7-8 and 10-11; fingerprint detection based on diffracted light).

(e.g., Figs. 1-4; Fig. 4B is reproduced below for reference) discloses an integrated photo-sensing detection display substrate similar to that disclosed by Jones, comprising: 

    PNG
    media_image1.png
    605
    1294
    media_image1.png
    Greyscale

a plurality of light emitting elements (e.g., organic light emitting elements (OLEDs) ELs) configured to emit light and a photosensor (optical finger sensor FPS) detecting fingerprint information;
a subpixel region (e.g., OLED subpixels) and an inter-subpixel region (e.g., inter-subpixel region between adjacent OLED subpixels),
a pixel definition layer (pixel definition layer PDL) defining a plurality of subpixel apertures (e.g., Figs. 4A and 4B; each OLED subpixel has a corresponding subpixel aperture); 
an inter-subpixel aperture in the inter-subpixel region (e.g., Fig. 4B; inter-subpixel aperture A corresponding to inter-subpixel region between adjacent OLED subpixels) and extending through the pixel definition layer (pixel definition layer PDL), allowing at least a portion of the totally reflected light to pass through sequentially the inter-subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A) and the light path aperture (e.g., Fig. 4B; light path aperture B), the pixel definition layer (pixel definition layer PDL) being absent in the inter- subpixel aperture (e.g., Fig. 4B; inter-subpixel aperture A).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bok to the display device of Jones. The combination/motivation would be to provide an OLED display device integrated with an optical fingerprint sensor. Jones does not disclose light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable. However, Kekas (e.g., Figs. 9-17) discloses an addressable diffraction grating layer comprising a plurality of individually addressable diffraction regions (e.g., Fig. 19; PDLC diffraction grating), light diffraction respectively in the plurality of individually addressable diffraction regions being independently controllable (e.g., Figs. 19 and 15-16). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kekas to the optical sensor of the display device of Jones. The combination/motivation would be to provide a controllable grating device for an optical fingerprint sensor to improve detection accuracy.

Kekas (e.g., Figs. 8-17) discloses wherein the method comprises selectively switching on at least a first individually addressable diffraction region and selectively (e.g., Figs. 19 and 15-17). The examiner further cites Ding as a reference. Ding (e.g., Figs. 3-13) discloses a method of driving photo-sensing detection in an integrated photo-sensing detection display substrate, wherein the method comprises selectively switching on at least a first individually addressable diffraction region to diffract a portion of the totally reflected light to the photosensor, and selectively switching off at least a second individually addressable diffraction region so that substantially no light transmitted through the second individually addressable diffraction region ([0079]-[0084] and [0100]-[0104]; selectively switch on at least a first individually addressable grating region and selectively switch off at least a second individually addressable grating region based on touch position). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the optical sensor of Jones in view of Kekas to detect fingerprint in response to a touch. The combination/motivation would be to provide a touch display device integrated with an optical fingerprint sensor that is capable of controlling light collection for fingerprint detection and saving power for display device.

Response to Arguments
13.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Bok (US 20180089485 A1), Chao (US 20200160026 A1), and Lee-Bouhours (US 20170235153 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691